--------------------------------------------------------------------------------

EXHIBIT 10.18



**CONFIDENTIAL TREATMENT FOR PORTIONS OF THIS EXHIBIT HAS BEEN REQUESTED**


THE CW
TELEVISION NETWORK

March 9, 2006

Mr. Peter K. Schruth
CBS Corporation
51 West 52nd Street
Seventh Floor
New York, New York 10019

Dear Peter:

We are making the following offer to affiliate with The CW Network on the terms
and conditions contained herein (“Offer”):

  1. DMA/Call Letters:  Albuquerque-Santa Fe, NM / KWBQ Albuquerque-Santa Fe, NM
/ KRWB Champaign-Springfield-Decatur, IL / WBUI Dayton, OH / WBDT Ft.
Myers-Naples, FL / WTVK Green Bay -Appleton,WI / WIWB Knoxville, TN / WBXX-TV
Madison, WI / WBUW (Collectively, the “Stations”)   


  2. Lexington:  The CW currently intends to grant an affiliation for the
Lexington, TN., DMA to Gray Broadcasting only for broadcast on a digital
station. If within the next two years, either Gray or ACME is granted a license
to construct a full-power broadcast facility in the Lexington DMA, that licensee
will be granted the CW affiliation for that market.


  3. Term:  5 years commencing at the start of The CW’s 2006/2007 broadcast
season. ACME (but not any assignee or transferee of the affiliation) will have
the right, in its discretion, to extend the Term for each Station collectively
for 5 additional years, exercisable no later than the start of The CW’s
2010/2011 broadcast season.


  4. Programming for specified Non-Network time periods: Monday-Friday
programming broadcast between 5pm and the commencement of prime time will be
generally compatible with the network.


  5. Promotion/MarketingRequirements


    a)  Each affiliated station will use:


(i)         network supplied graphics package during all network & non-network
day-parts, and


(ii)         local network station logo bug during all local day-parts.


    b)  Each Station logo will be based on the network logo localized by the
Station and subject to mutual approval, such approval not to be unreasonably
withheld.


    c)  Commencing 7 weeks prior to launch and thru the end of the Term, between
6am-2am, Stations will endeavor to broadcast at least one (1) promotional spot
promoting CW series programming each hour (excluding time periods with CW
programming and station licensed children’s programming). If The CW makes
available to Stations the opportunity to use a lower third pop-up banner in CW
prime time programming promoting Stations’ syndicated product or local newscast,
then at least once every half hour during access Stations will use lower third
pop-up banners promoting a specific CW primetime series. The creative execution
of the promotional spots and the banners shall be subject to the approval of The
CW and the duration of the banners will be the same for The CW and for the
Stations.




--------------------------------------------------------------------------------

    d)  Launch Promotion: Subject to payment by CW to Stations in the amount of
50% of Stations’ expenditures, the Stations will expend at least $700,000 in the
aggregate, for all of the Stations, in out-of-pocket third party off air media
and related re-branding costs (from 7 weeks prior to launch thru the end of
October 2006) to launch The CW. All such promotion will contain a specific
reference to CW series including day and time (if appropriate to the medium).
The proposed allocation of this launch promotion consideration, by station
follows (amounts represent 100% gross costs, to be split 50/50% between the
stations and The CW).


Albuquerque-Santa Fe, NM / KWBQ & KRWB     $ 110,000  
Champaign-Springfield-Decatur, IL / WBUI    70,000   Dayton, OH / WBDT  
 130,000   Ft. Myers-Naples, FL / WTVK    80,000   Green Bay -Appleton, WI /
WIWB    110,000   Knoxville, TN / WBXX-TV    130,000   Madison, WI / WBUW  
 70,000           Total   $ 700,000  



    e)  Co-op: The CW will commit to granting advertising matching co-op to the
Stations, exclusive of any co-op in connection with the network launch, in the
aggregate amount of up to $500,000 (CW’s share) per season, provided that the
Stations commit to matching such co-op dollar-for-dollar. (For clarity: The CW
is committed to spending up to $500,000 if the Stations, in the aggregate, spend
that amount.) The allocation of this annual amount, by station, shall be
determined and included in each station’s affiliation agreement. The co-op
commitment by The CW shall be subject to its co-op guidelines and all amounts
expended by Stations shall be subject to audit.


    f)  Stations’ websites will contain prominent CW branding elements &
presence.


  6. Clearance  Full, in-pattern clearance of all programs on The CW Television
Network program schedule (or such programs’ replacements or successors) without
time compression, squeezing, or alteration in CW signal (except for the pop-up
banners referenced earlier), in the following dayparts:


    Primetime:  Monday-Friday 8-10 pm ET/PT 7-9 CT Sunday 7-10 pm ET/PT 6-9 CT


  Daytime:  Monday-Friday 3-5 pm (local time)


    Weekend:  Saturday Kids 7am-12pm (local time)


  Sunday  non-prime: 5-7pm ET/PT 4-1- CT


  The CW agrees that within this program block, it will provide a maximum of 1
hour of FCC-qualifying educational/informational children’s programming each
week.


  Stations reserve the right to refuse to broadcast any commercial or
promotional announcement that promotes or advertises programming telecast by a
network (including a cable or satellite network) other than The CW (“Other
Network”), unless the announcement (A) does not specify the broadcast time or
date of the Other Network’s program (the announcement may specify the day of the
week of the broadcast), and (B) the program series promoted in the announcement
is not under license to Station.




--------------------------------------------------------------------------------

  7. Pre-Emptions: See Each Station shall be allowed to pre-empt The CW
programming up to 15 hours per season for programming of local interest.Any CW
pre-empted programming will be broadcast in a time period upon which you and we
shall mutually agree and which shall be of a quality and rating value comparable
to that of the scheduled program times.


  8. Local Commercial Inventory:


  Prime Time: 3 minutes per hour         M-F
3:00pm – 5:00pm
Programming: 4 minutes per hour         Weekend
Programming:
Saturday Kids: 1 minute per hour         Sunday 5:00pm - 7:00pm: 4 minutes per
hour


  9. Future Time Periods:  Subject to mutual prior written agreement between the
Stations and The CW, The CW may expand its programming into the following time
periods:


Early Morning: Monday-Friday 7-9am local time Primetime: Saturday 8-10pm ET/PT
7-9p CT Late Night: Monday-Friday 11-12pm ET/PT 10-11pm CT


  Expansion into these expanded time periods shall be subject to any
pre-existing third party contractual time period commitments for programming by
station


  10. Expanded Time Periods:


Monday-Friday Early Morning: Six (6) minutes per hour, Saturday Primetime: Three
(3) minutes per hour, Monday-Friday Late Night: Six (6) minutes per hour,


  11. Distribution Rights:  Free Over-the-Air Television Broadcast Rights
(Analog & Digital) in the DMA


  12. Distribution Exclusivity:  Free Over-the-Air Television Broadcast Rights
in Community of License and outside the Community of License in the DMA to the
extent permitted by FCC rules and regulations.


  13. Cable & Satellite Retransmission:  Standard retransmission rights provided
at least 90% penetration at the time of launch.


  14. Ancillary Revenues:  The CW will form an Affiliate Board, which will
consider in good faith the issue of affiliate participation in ancillary program
activities.




--------------------------------------------------------------------------------

  15. Network Non-Duplication Protection: Standard - Per FCC Rules. Furthermore
The CW will not license network carriage to any other broadcast signal within
the Stations' DMAs.


  16. Digital Spectrum:  Network and Stations acknowledge that Stations expect
to cease analog broadcasts during the term of the Affiliation Agreement pursuant
to a national transition to digital broadcasting, and that thereafter Stations
will broadcast only a digital signal. All rights and obligations of Stations and
Network under the Affiliation Agreement (including, without limitation, program
carriage, promotion, and commercial announcements) will apply to Stations’
digital signal and to its analog signal for as long as Stations continues analog
broadcasts. Stations will be obligated to broadcast in the HDTV format on
Stations’ digital signal all Network Programming and advertiser and
program-related material provided to Stations in the HDTV format. Stations are
not obligated to provide Network with more than one digital channel in the DMA,
provided that Stations will negotiate in good faith concerning any CW proposal
for multiplexing, if any.


  17. Assignment:  No assignment without prior written consent from The CW which
will not be unreasonably withheld taking into account the business interests of
The CW and that the assignee agrees to an assumption of all obligations.


  18. Confidentiality:  The terms of this document, the Affiliation Agreement,
and discussions related thereto, will not be disclosed to anyone who is not
either employed by the Stations or the corporate ownership of the Stations,
provided that such employee agrees to preserve the confidentiality.
Notwithstanding the foregoing, adherence to FCC filing requirements and other
laws or regulations will not constitute a violation of this point; provided that
Stations uses its best effort to protect the confidentiality of the material
terms herein and disclose only those terms which are mandated by such law or
regulation. Any press release regarding the trams of this negotiation or
Agreement shall be pre-approved by The CW. The parties participation in
negotiations related hereto shall constitute their agreement to comply with this
Confidentiality provision.


  19. Programming Fees:  See Exhibit A.


This Offer is subject to the approval of ACME’s board of directors. Other terms
and conditions will be contained in a definitive Affiliation Agreement not
inconsistent with the terms of this Offer proposed and negotiated in good faith
between the parties.

The parties acknowledge & agree that this letter agreement and any other
agreements related hereto are subject to and conditioned upon regulatory
approval of the formation of The CW Network and that formation of The CW is a
condition precedent to this Agreement.

Exhibit A is incorporated by reference herein.

Sincerely,

/s/Thomas D. Allen

Thomas D. Allen
Executive Vice President / CFO
ACME Television, LLC
2101 E. Fourth St., Suite 202A
Santa Ana, CA 92705
714-245-9499

AGREED AND ACCEPTED:

/s/Peter Schruth
Peter Schruth
CBS Corporation

/s/ John Maatta
John Maatta
Warner Bros. Entertainment, Inc.

